Citation Nr: 0102949	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Whether the claimant has legal entitlement to accrued 
benefits.  

3. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

4. Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 had the veteran 
brought a claim more than 10 years prior to death.  




ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had verified service as follows:  he was 
in beleaguered status from January 29, 1942 to May 5, 1942; 
was missing from May 6, 1942 to May 10, 1942; was a prisoner 
of war from May 11, 1942 to January 11, 1943; was in no 
casualty status from January 12, 1943 to April 19, 1945 and 
had regular Philippine Army service from April 20, 1945 to 
January 30, 1946.  The deceased veteran was a prisoner of war 
from May 1942 to January 1943.  The appellant is the deceased 
veteran's daughter.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, denying service 
connection for the cause of the veteran's death, Dependency 
and Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318, DIC under the provisions of 38 U.S.C.A. § 
1318 had the veteran brought a claim more than 10 years prior 
to death, and legal entitlement to accrued benefits.  In 
March 1999, the RO notified the appellant that these claims 
as well as the claim of entitlement to non-service connected 
death pension were denied. 

The appellant filed a notice of disagreement in April 1999.  
In May 1999, the RO issued a statement of the case to all 
issues except the claim of entitlement to non-service 
connected pension.  The veteran perfected the appeal to all 
issues listed on the statement of the case, which excluded 
the claim for non-service connected death pension benefits.  
Thereafter, in September 1999, the RO issued a statement of 
the case on that issue.  The appellant did not perfect an 
appeal as regards that issue.  See In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (Absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).  
Therefore, the claim of entitlement to non-service connected 
death pension benefits is not on appeal.  


FINDINGS OF FACT

1. The veteran died in November 1993, at 74 years of age.  

2. The veteran filed an original claim for compensation 
benefits in August 1993.  At the time of his death, the 
veteran was not service connected for any disability.  

3. The immediate cause of death was listed as cor pulmonale.  
The antecedent cause of death was bronchial asthma.  The 
underlying cause was pulmonary tuberculosis. 

4. The appellant, the daughter of the veteran, has not 
presented any competent evidence to show that the 
conditions which caused the veteran's death were related 
to his military service.  

5. Based on the evidence of record at the time of the 
veteran's death, the veteran did not have any service 
connected disabilities for which accrued benefits could be 
paid.  

6. The appellant's claim for death benefits was received in 
1998.

7. Based on the evidence of record at the time of the 
veteran's death, the veteran was not in receipt of or 
entitled to receive a 100 percent disability rating for 
the 10 years immediately prior to his death.  



CONCLUSIONS OF LAW

1. The claim of entitlement for service connection for the 
cause of the veteran's death is denied.  38 U.S.C.A. § 
1310 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.312 (2000).  

2. The requirements for accrued benefits have not been met.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000).  

3. The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In that regard, the Board is satisfied that VA has provided 
notice to the appellant of the required information and 
evidence and the assistance to obtain that evidence.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000).  After examining the 
record, the Board determines that no further assistance to 
the appellant is required as regards these claims, as will be 
explained below, there is no reasonable possibility that such 
assistance would aid in substantiating these claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C.A. § 5103A).  


II. Service Connection for the Cause of Death

The appellant-daughter asserts that while in service, her 
father suffered a disease with disturbances of the stomach 
and intestines affecting the nervous system due to 
malnutrition or faulty diet.  She believes that due to his 
poor nutrition, the lungs of her father weakened.  She 
reports that drugs and medicines were not regularly taken due 
to financial reasons.  She believes that there is an 
interconnecting relationship between the veteran's cause of 
death and his war service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2000). 

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  Service connection connotes many factors, but 
basically, it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  Determinations as to service connection will be 
based on the review of the entire evidence of record, with 
due consideration to the policy of VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a) 
(2000).  

DIC is paid to the surviving spouse, children, or parents of 
a qualifying veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.5 (2000).  For such a death to be considered service-
connected, it must result from a disability incurred in or 
aggravated by active service in the line of duty.  See 38 
U.S.C.A. § 101(16) (West 1991).  

The evidence of record reflects that the veteran filed an 
original claim for compensation benefits for malaria in 
August 1993.  The only condition for which he reported 
receiving treatment during service was malaria.  At the time 
of his death, at age 74, the veteran was not service 
connected for any disability.  The certificate of death dated 
in November 1993 reflects that the immediate cause of death 
was listed as cor pulmonale.  The antecedent cause of death 
was bronchial asthma.  The underlying cause of death was 
pulmonary tuberculosis.  The deceased veteran was not 
attended at the time of his death at his residence.  There is 
no indication as to whether an autopsy was performed.  

The January 1946 separation examination reflects normal 
lungs, a normal cardiovascular system, a negative chest x-
ray, and the history of malaria while in a concentration camp 
in April 1944.  Malaria was not shown on the separation 
examination.  The affidavit for Philippine Army Personnel 
reflects no record of wounds from December 1941 to the date 
of return to military control.  

As in this case, the veteran was a former prisoner of war and 
as such was interned or detained for more than 30 days.  
Therefore, the following diseases shall be service-connected 
if manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  See 38 C.F.R. § 
3.309(c) (2000).  The listed conditions are avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy except where directly related to 
infectious causes.  See 38 U.S.C.A. § 1112 (West 1991& Supp. 
2000); 38 C.F.R. § 3.309.  

Prior to his death in November 1993, the veteran submitted 
the following treatment records from the Department of Health 
-DAVAO Medical Center for the period from 1988 to 1992.  
These records reveal the treatment of vitamin B12 deficiency 
and malnutrition in February 1988.  The treatment records for 
this period are silent as regards malarial parasites on any 
examinations of record.  In February 1990, the veteran was 
evaluated for acute bronchitis at DAVAO Medical Center.  The 
findings on chest x-ray were compatible with bronchiectasis 
with secondary inflammatory changes.  The report of a repeat 
chest x-ray dated in May 1992 reflects pulmonary emphysema, 
pulmonary tuberculosis, right upper lung field, activity 
undetermined.  A record from the Office of the City Health 
Officer dated in August 1992 reflects that for the period 
from April 1991 to August 1992 the veteran was suffering from 
pulmonary tuberculosis and bronchiectasis.  

Treatment and hospital records from the Veterans Memorial 
Medical Center for the period from June to July 1993 reflect 
COPD secondary to chronic bronchitis and pulmonary emphysema, 
pulmonary fibrosis, left submandibular mass/ abscess status 
post "FNAB", periodontalclosia and post-residual status 
post tooth extraction, cataract senile - incipient both eyes 
- age related macular degeneration, and rule out migraine 
headache not ocular in origin.  

The death certificate reflects that the veteran died at his 
residence unattended in November 1993.  

After a comprehensive review of the evidence of record, there 
is no indication that the cause of the veteran's death can be 
attributed to any incident of his military service.  The 
veteran's death was attributed to cor pulmonale.  There is no 
indication in the evidence that the veteran incurred a heart 
or lung disorder in service.  On separation from service in 
January 1946, the heart and lungs were normal and the chest 
x-ray was negative.  There is no specific indication in the 
record that the veteran complained of or was treated for 
pulmonary tuberculosis while in-service or within the 
applicable 3 year presumptive period to warrant service 
connection for the cause of the veteran's death.  See 38 
C.F.R. §§ 3.307, 3.309 (2000).  Indeed, the evidence reveals 
a diagnosis of pulmonary tuberculosis many years after 
service, at least as late as April 1991 per the Office of the 
City Health Officer.  In this case, the pulmonary 
tuberculosis was diagnosed well outside the established 3 
year presumptive period to conclude that the pulmonary 
tuberculosis had its onset in service to warrant service 
connection.  

The deceased veteran's application for compensation and 
pension benefits received by the RO in August 1993 asserts 
the claim of service connection for malaria.  The service 
medical records indicate that malaria was treated in 1944.  
Subsequent to service, the first evidence of record 
indicating any disease is dated in 1988.  That record 
reflects treatment for malaria and vitamin B12 deficiency in 
1988 and at no other time.  The Board stresses that the 
veteran was evaluated on multiple occasions in 1992 at DAVAO 
Medical Center and there was no examination or complaint of 
malaria.  In addition, the treatment records from Veterans 
Memorial Medical Center in 1993 are silent as regards a 
disorder which may be subject to the presumptive provisions 
of 38 C.F.R. § 3.309(c) (2000) for diseases specific to 
prisoners of war.  Further, the death certificate is silent 
as regards malaria or any other disability that has been 
related to the veteran's military service.  There is no 
indication in the record that a Vitamin B12 deficiency or 
malnutrition contributed in any way to the veteran's death, 
or that these conditions would have resulted in a 100 percent 
evaluation.  Similarly, it has not been demonstrated that, 
even if the veteran had any residuals of malaria at the time 
of his death that this condition was a factor in his death.  

At this juncture, the Board addresses the contentions of the 
veteran's daughter.  The appellant attributes the veteran's 
deteriorating health (i.e., disturbances of the stomach and 
intestines and nervous system) to malnutrition or a faulty 
diet due to a lack of financial resources and a poor living 
situation.  Service connection is not warranted for 
conditions that result because of inadequate financial 
resources post service, only those that the evidence shows 
were incurred in or aggravated by military service.  Although 
the appellant believes that there is an interconnecting 
relationship between the veteran's cause of death and his war 
service, she has submitted no evidence that is probative of a 
relationship between the cor pulmonale, bronchial asthma, and 
pulmonary tuberculosis which caused the veteran's death and 
his military service.  The appellant's opinions as regards 
medical matters without supporting medical documentation do 
not warrant a grant of benefits.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  As such, the certificate of death is 
dispositive, which reveals that the disease or condition 
directly leading to death was cor pulmonale, which was not 
shown to have existed in service.  

In summary, the clinical data is silent as to any 
relationship between the veteran's malaria in 1944, the 
malaria treated in 1988, and his death.  In view of the 
evidence and applicable law discussed above, the Board must 
conclude that the preponderance of the evidence in support of 
the claim of service connection for the cause of the 
veteran's death demonstrates that the diseases that resulted 
in the veteran's death (i.e., cor pulmonale, chronic asthma, 
and pulmonary tuberculosis) were first documented many years 
after service, and have not been shown to be related in any 
way to his period of service.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


III.	Accrued Benefits

The Board notes that in the decision of Jones v. West, No. 
96-7041 (Fed. Cir. Feb. 11, 1998), reversed sub nom. Jones v. 
Brown, 8 Vet. App. 558 (1996), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
concluded that in order for a survivor to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled under an existing rating or decision.  Id. at 7.  An 
accrued benefits claim is "derivative of" the deceased 
veteran's claim for service connection and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  

In the instant case, the deceased veteran had a claim for 
entitlement to service connection for malaria pending at the 
time of his death.  The regulations provide that applications 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  See 38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000(a) (2000).  The 
veteran in this case died in November 1993.  The appellant-
daughter submitted no correspondence within one year of the 
veteran's death that could be construed as an application for 
accrued benefits.  In May 1998, approximately 4 1/2 years after 
the veteran's death, the appellant filed a claim for accrued 
benefits.  Since the appellant's claim for accrued benefits 
was received by the RO more than one year after the veteran's 
death, the claim, which is without legal merit, must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


IV. DIC under 38 C.F.R. § 1318

The Board notes that a survivor may be entitled, pursuant to 
38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected by 
demonstrating that the deceased veteran would hypothetically 
have been entitled to receive 100 percent disability 
compensation based on a service-connected disability at the 
time of death and for a period of 10 consecutive years 
immediately prior to death, although he was for some reason 
(other than willful misconduct) not in actual receipt of 100 
percent compensation throughout that 10 year period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  

The Court held in Marso v. West, 13 Vet. App. 260 (1999) that 
a survivor of a deceased veteran is eligible for DIC under 38 
U.S.C.A. § 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the 10 years 
immediately preceding his death; (2) the veteran would have 
been in receipt of a 100 percent disability rating for such 
time but for clear and unmistakable error (CUE) in a final 
rating or Board decision; or (3) if under the specific and 
limited exceptions under Carpenter v. Gober, 11 Vet. App. 140 
(1998) or Wingo, supra, the veteran was "entitled to 
receive"/ "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  

The appellant's claim for DIC benefits must be denied because 
she has not demonstrated entitlement under any criteria set 
forth in § 1318.  As applied to the facts of this case, the 
deceased veteran had not received any final VA determinations 
during his lifetime.  His original claim was filed in August 
1993 and had not been rated.  See Marlow v. West, 12 Vet. 
App. 548 (1999) (a claim for benefits terminates at death).  
It has been determined that the cause of the veteran's death 
is not service connected.  As demonstrated in the accrued 
benefits and cause of death discussions the veteran was not 
continuously rated totally disabled for a period of 10 or 
more years immediately preceding death or continuously rated 
at a 100 percent for a period of not less than 5 years from 
the date of discharge from active duty to satisfy the 
eligibility criteria for benefits under 38 U.S.C.A. § 1318.  
See Wingo v. West, 11 Vet. App. 307 (1998).  Nor was he 
entitled to receive a 100 percent disability rating for the 
requisite period of time.  Without a prior final rating 
decision, the filing of a CUE claim to advance the claim for 
38 U.S.C.A. § 1318 benefits is not an option.  The 
preponderance of the evidence is therefore against her claim.

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As the law is dispositive of 
the instant case, the benefit of the doubt rule is not for 
application.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to accrued benefits is denied. 

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 had the veteran brought a claim more than 
10 years prior to death is denied. 




		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

